In a proceeding to revoke a pistol license, Charles E. Shuler appeals from an order of the County Court, Westchester County (Hubert, J.), entered September 9, 2008, which, after a hearing, granted the administrative application of the Westchester County Attorney to revoke his pistol license.
Ordered that the appeal is dismissed, with costs.
The appropriate procedure for the review of a determination of a County Court Judge, acting in his or her administrative capacity as the firearms licensing officer for the County of Westchester under Penal Law § 400.00 (11) and § 265.00 (10), is not a direct appeal, but the commencement of a CPLR article 78 proceeding in this Court (see CPLR 7801, 506 [b] [1]; Matter of Panaro [County of Westchester], 250 AD2d 616 [1998]; Matter of County of Westchester v D’Ambrosio, 244 AD2d 334 [1997]). The instant appeal cannot be converted into an original proceeding commenced in this Court since the County Court Judge who made the determination is a necessary party and was not named or served (see Matter of Panaro [County of Westchester], 250 AD2d at 616; Matter of Greenspan v O’Rourke, 27 NY2d 846 [1970]). Therefore, the appeal must be dismissed (see Matter of County of Westchester v D’Ambrosio, 244 AD2d at 335). Skelos, J.P., Eng, Austin and Roman, JJ., concur.